Citation Nr: 0313656	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-21 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.  The RO, in pertinent part, denied a 
claim of entitlement to a TDIU.

In February 2001, the Board remanded the issue of entitlement 
to a TDIU to the RO for further development and adjudicative 
action.

In August 2002, the veteran's claims file was transferred to 
the VA RO in Los Angeles, California.

In February 2003, the VA RO in Los Angeles, California, most 
recently affirmed the determination previously entered.

In an October 2000 written argument, the representative noted 
that the veteran did not indicate a preference in her October 
1999 VA Form 9 regarding a hearing before a Veterans Law 
Judge and asked that this matter be clarified.  For reasons 
stated below, no further development is necessary.

Additionally, in the October 2000 written argument, the 
representative raised the issue of entitlement to service 
connection for a bone graft site.  The Board also notes that 
the report of the October 2002 VA orthopedic examination 
reflects that one of the incisions was mildly tender to 
palpation, thereby raising the issue of service connection 
for surgical scars.  

The report of the October 2002 VA neurological examination 
reveals that the veteran reported that she had depression due 
to her inability to work, which was caused by job 
discrimination related to her service-connected low back 
disorder.  

Therefore, the issue of service connection for depression as 
secondary to the service-connected low back strain with a 
herniated nucleus pulposus at L5-S1 has been raised.

As these issues of entitlement to service connection have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disability is low back 
strain with a herniated nucleus pulposus at L5-S1, rated as 
60 percent disabling.

3.  The veteran has four years of high school and Air Force 
technical training, last worked full time in September 1998, 
and has occupational experience as an electronics technician.

4.  The veteran's service-connected low back disability, in 
view of her educational attainment and occupational 
experience, currently precludes all substantially gainful 
employment which she might be reasonably expected to obtain 
and retain.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 
4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's only service-connected disability is low back 
strain with a herniated nucleus pulposus at L5-S1, rated as 
60 percent disabling.

In November 1997, the veteran underwent a posterior lumbar 
interbody fusion from L4 to L5, with an iliac crest bone 
graft on the left and decompression of L4 to L5.

In her December 1998 VA Form 21-8940 (veteran's application 
for increased compensation based on unemployability), the 
veteran indicated that her disability first affected her 
full-time employment in June and July 1997, and that she had 
last worked full-time in September 1998.  She reported that 
she had worked 40-plus hours a week as an electronic 
technician at her last employer from November 1993 to 
September 1998, and that she had missed a lot of work due to 
illness.  She stated that she did not work for the first 
seven months following her November 1997 surgery, and that 
she only worked for three months following the seven-month 
postoperative recuperation.  She noted that she had left her 
last job because of her service-connected disability. 

The veteran reported that she had completed four years of 
high school, had some technical training in the United States 
Air Force, and had not had any education or training since 
she had become too disabled to work.

In a January 1999 statement, the veteran's former employer 
reported that she had last worked for them in September 1998 
and that her employment with them was terminated due to a 
medical reason.

The veteran underwent a VA vocational evaluation by a 
counseling psychologist in March 1999.  The report of the 
evaluation reflects that due to physical discomfort, she 
missed one to two days a week at her last job as an 
electronic technician.  



The report states that her employer attempted to place her 
into different situations, but that the customer service and 
alternative jobs were all "sedentary" in nature.  

With regard to vocational weaknesses, the psychologist noted 
that the majority of the veteran's civilian work experience 
had been in physically demanding situations that aggravated 
her service-connected disability.  The psychologist indicated 
that she lacked transferable skills because she had no 
certification, degree or significant work history that would 
easily transfer to "semi-sedentary" civilian occupations.

As to restrictions on employability, the psychologist 
reported that the veteran's functional limitations related to 
avoiding continuous sitting, standing, walking and all 
climbing or crawling activities, and being able to 
occasionally sit, stand, walk, lift/carry (but not more than 
20 pounds), reach (above the shoulder level), push, and pull.  

The psychologist opined that her present limitations might 
have contributed to her current preclusion from gainful and 
appropriate employment.  The psychologist indicated that she 
would continue to experience pain and discomfort working in 
manual labor or physically inappropriate work situations, and 
that due to her service-connected disability and limitations, 
her most appropriate work situation would be in "semi-
sedentary" occupations.

The psychologist determined that the veteran had an 
impairment of employability and that her service-connected 
disability materially contributed to this impairment of 
employment.  The psychologist indicated that she had not 
overcome the effects of the impairment of employability and 
that she had a serious employment handicap.  The psychologist 
noted that achieving vocational goal was currently reasonably 
feasible.


The psychologist indicated that the veteran was unable to 
work in her usual occupation, electronic technician, because 
she could not perform the required lifting.  The psychologist 
determined that a program consisting solely of employment 
services with the goal of suitable employment was not 
appropriate because her high school diploma and Air Force 
electronics training do not qualify her for employment in the 
civilian electronics trade and because additional training 
would be required.  The psychologist noted that it was 
currently reasonably feasible for the veteran to achieve a 
suitable goal based on her work history and vocational test 
results.

The veteran was afforded a VA examination in May 1999.  The 
diagnosis was status postoperative degenerative disc disease 
of lumbosacral spine (L4-L5 fusion) with a history of left 
L4-L5 radiculopathy.  The examiner indicated that when the 
veteran had symptomatology, there was a 15 percent decrease 
in excursion, strength, speed, coordination, and endurance.

In a July 1999 statement, a vocational evaluator reported 
that the veteran was able to attend a two-week assessment 
lasting six to seven hours a day.  The evaluator indicated 
that she was able to stand for 10 to 55 minutes at a time and 
was able to sit for 20 to 90 minutes at a time, and that 
after those time frames, she had to change her position or 
stretch for five minutes by walking around.  The evaluator 
noted that she could handle at least three-fourths time for 
training or employment and that with flexibility for physical 
positioning, she might be able to handle a full-time job.

In October 1999, VA approved the veteran's rehabilitation 
program for training for an associate of science in computer 
aided drafting technology.  As of April 2000, the veteran had 
an overall grade point average of 3.8 in that program.

In April 2000, the veteran's medical doctor indicated that 
she was disabled from back pain and that a computer at home 
would assist her by limiting trips to school and problems 
with transportation and by reducing her time at school.  In 
May 2000, VA approved the purchase or lease of computer 
hardware and software for the veteran.

In August 2000, the veteran withdrew from her training 
program due to an exacerbation of her medical condition.  She 
reported that she was unable to sit for prolonged periods in 
her classes, if she could even attend classes at all.  She 
was restricted to bed rest by her physician.

In a September 2000 statement, a VA doctor noted that the 
veteran had been unable to attend school due to back 
stiffness.

VA medical records from November 2000 to January 2001 reflect 
that in November 2000 the veteran reported that she was not 
able to attend classes because she had trouble sitting still 
due to pain.  In January 2001, it was indicated that her back 
pain was due to inactivity, deconditioning and weakness of 
the abdominal muscles, and that there were no limitations in 
her ability to participate in activities.

The veteran was afforded a VA orthopedic examination in 
October 2002.  She reported that she had had a significant 
decrease in pain since the surgery in 1997, that she was not 
currently taking any narcotics, and that her pain was now one 
to two on a scale of one to ten.  She indicated that she had 
occasional spasms in her lower back and that she had no leg 
pain at all.  

The veteran stated that she was unable to work at all because 
she reported her medical history to potential employers.  She 
said that she could not do any physical labor but could do 
work at a desk job.  She noted that she could not even get 
hired for a desk job due to her medical history.

Following physical examination, the assessment was lumbar 
spondylosis with junctional degenerative changes.  

The examiner indicated that the veteran's current condition 
definitely limited her ability to work in any physical manner 
and that she should not be doing any work that required 
frequent bending, stooping or climbing.  



The examiner, however, reported that she could do light 
physical labor and could certainly have a desk job, and that 
her physical condition, in and of itself, should not limit 
this ability.  The examiner added that as she stated, her 
main problem regarding obtaining employment had been that 
potential employers had been hesitant to hire her due to her 
medical history and not necessarily her current physical 
limitations.

The veteran also underwent a VA neurological examination in 
October 2002.  She reported that she had severe muscle spasms 
in the right mid-lumbar region from 1998 to 2001 that 
occurred at least once every three to four days.  She 
indicated that with physical therapy, there had been some 
alleviation of pain, and that she still had recurring 
episodes of muscle spasm in the right lumbar region one to 
two times a month due to excessive exercise. 

The veteran stated that because of the recurrent muscle 
spasms related to exercise, it had been difficult for her to 
obtain employment because potential employers were reluctant 
to hire her due to her prior lumbar surgery and recurrent 
muscle spasms.  She reported that at her last job, she only 
worked three to five hours per day and only two to three days 
a week because of work-related lumbar spasms.

Following physical examination, the assessment was status 
post right S1 radiculopathy sustained in 1987 while in 
service that required surgery at either the L4-L5 or L5-S1 
level in 1997.  

The examiner indicated that from 1998 to 2001, she had severe 
muscle spasms in the right lateral lower lumbar region 
associated with exercise, lifting or pulling, and that while 
it had been alleviated to some degree, she still had 
recurring muscle spasms, especially during work requiring 
sitting, lifting, pulling, and pushing.  The examiner noted 
that because of her past surgery and recurring lumbar spasms 
related to lumbar degenerative disc disease, potential 
employers had been reluctant to hire her in any job capacity.  

The examiner also reported that it was difficult for her to 
do job training even as a computer person because of 
prolonged sitting and that her last job limited her to 
working three to five hours a day only two to three days a 
week.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the rating schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).


For purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  Id.  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  Id.

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  

In short, the question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).
On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a TDIU 
has been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

A remand for adjudication of the issue by the RO under the 
new law or additional development by the Board would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


TDIU

The veteran's service-connected low back disability is rated 
as 60 percent disabling.  

Therefore, the veteran is eligible for consideration for a 
TDIU under 38 C.F.R. § 4.16(a); the remaining question is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected low back disability.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).


There is conflicting medical evidence about whether the 
veteran is unable to work in any type of job due to her 
service-connected low back disability.  

On the one hand, the October 2002 VA orthopedic examiner 
indicated that the veteran could do light manual labor and 
could have a desk job.

On the other hand, the October 2002 VA neurological examiner 
indicated that the veteran would still have recurring muscle 
spasms from a job that required sitting and that it would be 
difficult for her to do any job training involving prolonged 
sitting.

Both October 2002 VA examiners noted that potential employers 
had been reluctant to hire her because of her medical 
history.  

The March 2000 VA counseling psychologist noted that the 
veteran had to avoid continuous sitting and that her most 
appropriate work situation would be a "semi-sedentary" 
occupation.

The veteran has a high school education.  She is currently 
unemployed.  Accordingly to the VA counseling psychologist, 
she is not able to work in her usual occupation, electronic 
technician, because she cannot perform the required lifting.  
The VA counseling psychologist's report reflects that she 
could not resume a career in the civilian electronics field 
without additional training because her high school diploma 
and Air Force electronics training do not qualify her for a 
job in that field.  

As the October 2002 VA neurological examiner noted, it would 
be difficult for her to do any job training involving 
prolonged sitting.  Moreover, based on the medical evidence, 
she cannot have any job that involves manual labor.  


The remaining question is whether the veteran could find a 
job that did not involve manual labor in another field.  
While the October 2002 VA orthopedic examiner stated that the 
veteran could have a desk job, the VA counseling 
psychologist's report and the report of the October 2002 VA 
neurological examination show that the veteran cannot have a 
job involving prolonged sitting.  Given the nature of her 
disability and her educational attainment, it is unlikely 
that the veteran could find a job that was limited to no 
manual labor and no prolonged sitting.

The evidence is at least in equipoise regarding whether the 
veteran is unemployable because of her service-connected low 
back disability.  Resolving such doubt in the veteran's 
favor, the Board concludes that the evidentiary record 
supports a grant of entitlement to a TDIU.  See Gilbert, etc.


ORDER

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

